ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                 Davis v. City of Country Club Hills, 2013 IL App (1st) 123634




Appellate Court            ANTHONY DAVIS, JOHN EDWARDS, CYNTHIA SINGLETON,
Caption                    VINCENT LOCKETT, LEON WILLIAMS, TYRONE HUTSON,
                           STEVEN BURRIS, and FRANK MARTIN, in Their Official Capacities
                           as Aldermen of the City of Country Club Hills, and OSCAR MCNEAL
                           and CHESTER MILLER, as Individuals, Plaintiffs-Appellants, v. THE
                           CITY OF COUNTRY CLUB HILLS, DEBORAH M. MCILVAIN, in
                           Her Official Capacity as Clerk of the City of Country Club Hills, and
                           DAVID ORR, in His Official Capacity as the Cook County Clerk,
                           Defendants-Appellees.


District & No.             First District, Third Division
                           Docket No. 1-12-3634


Filed                      September 30, 2013


Held                       Plaintiffs’ appeal from the denial of their petition to preliminarily enjoin
(Note: This syllabus       the results of a referendum to reduce the number of aldermen in
constitutes no part of     defendant city from 10 to 5 was dismissed as moot, since the public-
the opinion of the court   interest exception to the mootness doctrine did not apply where an
but has been prepared      authoritative determination of the underlying issues in the case would not
by the Reporter of         be provided by an opinion from the appellate court on the trial court’s
Decisions for the          denial of the preliminary relief plaintiffs sought.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 12-COEL-25; the
Review                     Hon. Maureen Ward Kirby, Judge, presiding.


Judgment                   Appeal dismissed.
Counsel on                 Keri-Lyn J. Krafthefer, of Ancel, Glink, Diamond, Bush, DiCianni &
Appeal                     Krafthefer, P.C., of Chicago, for appellants.

                           John B. Murphey, of Rosenthal, Murphey, Coblentz & Donahue, of
                           Chicago, for appellees.


Panel                      PRESIDING JUSTICE HYMAN delivered the judgment of the court,
                           with opinion.
                           Justices Pucinski and Mason concurred in the judgment and opinion.




                                              OPINION

¶1          This interlocutory appeal challenges the trial court’s denial of a petition to preliminarily
        enjoin the results of a referendum reducing to five the number of aldermen in the City of
        Country Club Hills. A majority of eligible voters approved the referendum at the November
        6, 2012, general election, and in April 2013, the voters elected five aldermen, who then took
        office.
¶2          The only issue the trial court determined was the request for preliminary relief. That issue
        is now moot, and the public-interest exception to the mootness doctrine does not warrant our
        exercise of review.

¶3                                          BACKGROUND
¶4           The City of Country Club Hills’ city council consisted of 10 aldermen, with 2
        representing each of the City’s five wards. Qualified voters petitioned to place a referendum
        on the ballot for the 2012 general election seeking to reduce the number of elected aldermen
        to five, with one alderman representing each ward. The petition requested that the following
        proposition be placed on the ballot:
             “SHALL THE CITY OF COUNTRY CLUB HILLS RESTRICT                            YES [ ]
             NUMBER OF ALDERMEN TO 5, WITH ONE ALDERMAN                                NO [ ]
             REPRESENTING EACH WARD?
             All existing aldermanic terms shall expire as of the date of the next regular aldermanic
             election, at which time a full complement of aldermen shall be elected for the full term.”
¶5           This language was taken from section 3.1-20-20(a) of the Illinois Municipal Code (65
        ILCS 5/3.1-20-20(a) (West 2008)). After the time for filing objections closed, the city clerk
        submitted a written certification of the ballot proposal to the county clerk. The referendum
        question as certified by the city clerk included the question as to whether the number of


                                                  -2-
       aldermen should be reduced to five, but omitted the informational language regarding the
       expiration of current aldermanic terms. The referendum passed with 58.44% of the vote.
¶6          About three weeks later, on November 26, 2012, plaintiffs, which included nine aldermen
       in their official capacities, as well as two proponents of the referendum, filed a complaint for
       declaratory judgment, mandamus, and injunctive relief. They alleged the city clerk exceeded
       her authority by failing to include all of the requested petition language on the ballot,
       rendering the referendum election void. That same day, plaintiffs filed an emergency motion
       for a temporary restraining order/preliminary injunction seeking to stop the county clerk from
       certifying the election results the following day. At an emergency hearing on the plaintiffs’
       motion, the county clerk’s office stated that if the trial court issued an injunction in plaintiffs’
       favor, it would revoke its November 27, 2012, certification. The plaintiffs then withdrew
       their request for a temporary restraining order and proceeded on their request for preliminary
       injunctive relief.
¶7          A hearing on the plaintiffs’ motion for a preliminary injunction was held on December
       7, 2012. Plaintiffs argued that the city clerk had a duty to certify or reject the proposition as
       requested in the petition and did not have discretion to alter the language of the petition by
       omitting the informational language on the ballot. The trial judge denied the plaintiffs’
       motion, finding plaintiffs failed to show irreparable harm because the aldermen still had time
       to file as independent candidates. The trial judge also concluded that plaintiffs failed to
       establish a substantial likelihood of success on the merits of the underlying action, noting that
       the city clerk complied with the Municipal Code by placing the question on the ballot
       without the informational language and the plaintiffs had time to file objections to the
       proposition before it was certified. The trial court expressed doubt as to the appropriateness
       of ignoring the will of the 58% of Country Club Hills citizens who approved the proposition.
       Thus, the county clerk’s November 27, 2012, certification remained in place.
¶8          On December 13, 2012, plaintiffs filed this interlocutory appeal asking us to reverse the
       trial court’s order denying their motion for a preliminary injunction, void the results of the
       November 6, 2012, referendum election, and order that the proposition with the explanatory
       language be placed on the ballot for the April 9, 2013, consolidated election. Alternatively,
       if the referendum election was found to be valid, plaintiffs asked the court to hold that their
       aldermanic seats would not expire until the next aldermanic election in 2015. Plaintiffs did
       not seek an expedited appeal until January 14, 2013, when they filed a motion to expedite
       along with their initial brief in this case. That motion was denied by a different panel of this
       court, and plaintiffs took no further steps to obtain an expedited ruling. The April 9, 2013
       general election of the five aldermen proceeded and the Cook County clerk certified the
       results on April 30, 2013.

¶9                                         ANALYSIS
¶ 10      A case must remain a legal controversy from the time filed in the appellate court until the
       moment of disposition. Although neither party challenged our jurisdiction, as the reviewing
       court, we have a duty to consider jurisdiction sua sponte. The circumstances raised the
       possibility of mootness, and so we ordered the parties to file supplemental briefs addressing


                                                   -3-
       mootness. See Emery v. Northeast Illinois Regional Transportation Co., 374 Ill. App. 3d
974, 977 (2007). “The existence of an actual controversy is an essential requisite to appellate
       jurisdiction, and courts of review will generally not decide abstract, hypothetical, or moot
       questions.” In re Marriage of Nienhouse, 355 Ill. App. 3d 146, 149 (2004) (citing
       Steinbrecher v. Steinbrecher, 197 Ill. 2d 514, 523 (2001)). “A case on appeal becomes moot
       where the issues presented in the trial court no longer exist because events subsequent to the
       filing of the appeal render it impossible for the reviewing court to grant the complaining
       party effectual relief.” Jackson v. Board of Election Commissioners, 2012 IL 111928, ¶ 28.
       “This court will not review cases merely to establish a precedent or guide future litigation.”
       Madison Park Bank v. Zagel, 91 Ill. 2d 231, 235 (1982). Even if the case is pending on
       appeal when the events that render an issue moot occur, as a reviewing court, we generally
       will not issue an advisory opinion. Bluthardt v. Breslin, 74 Ill. 2d 246, 250 (1979).
¶ 11        Where an election has already passed, a cause is moot. Jackson, 2012 IL 111928, ¶ 36
       (“It is well established under Illinois law that the conclusion of an election cycle normally
       moots an election contest.”). An otherwise moot issue may be considered in rare cases
       involving issues presenting “ ‘a question of great public interest.’ ” Circle Management, LLC
       v. Olivier, 378 Ill. App. 3d 601, 607 (2007) (quoting In re A Minor, 127 Ill. 2d 247, 257
       (1989)). “The public interest exception to the mootness doctrine allows a court to reach the
       merits of a case which would otherwise be moot if the question presented is of a public
       nature, an authoritative resolution of the question is desirable for the purpose of guiding
       public officers, and the question is likely to recur.” Jackson, 2012 IL 111928, ¶ 44. Not only
       is the exception construed narrowly, but all three elements must be present. In re India B.,
       202 Ill. 2d 522, 543 (2002).
¶ 12        In Jackson, our supreme court held that the public-interest exception applied to a
       challenge of a candidate’s eligibility for election to the Chicago city counsel, even though
       the election had been held and another candidate had been in office for more than a year.
       First, the court noted that the appeal raised a question of election law, which inherently is a
       matter of public concern. The specific issue presented was likely to recur in future municipal
       elections–whether a determination that a candidate for municipal office owes more property
       tax than he or she had paid means that the candidate owes a debt to a municipality within the
       meaning of section 3.1-10-5(b) of the Illinois Municipal Code (65 ILCS 5/3.1-10-5(b) (West
       2010)). Lastly, the court found that a ruling would aid election officials and lower courts in
       promptly deciding similar disputes in the future, “thereby avoiding the uncertainty in the
       electoral process which inevitably results when threshold eligibility issues cannot be fully
       resolved before voters begin casting their ballots.” Jackson, 2012 IL 111928, ¶ 44.
¶ 13        Plaintiffs urge this court to follow the holding in Jackson, and they argue that the public-
       policy exception applies. But the Jackson decision is entirely distinguishable. There, the trial
       and appellate courts addressed the merits of the objection in determining whether the
       candidate’s name should be placed on the ballot. By contrast, the merits of plaintiffs’
       underlying complaint have not been fully addressed by the trial court; namely, whether the
       city clerk exceeded her authority rendering the election invalid. Instead, the trial court’s
       consideration was limited to rejecting a preliminary injunction, the plaintiffs having failed
       to establish irreparable harm or a substantial likelihood of success on the merits. Under the

                                                 -4-
       record before us, an opinion from this court on the trial court’s denial of preliminary relief
       would not provide an authoritative determination of the issues at the heart of this case. See
       Iowa-Illinois Gas & Electric Co. v. Illinois Commerce Comm’n, 91 Ill. App. 3d 96, 97 (1980)
       (holding that case would not be considered under public-interest exception where rulings by
       appellate court would be evidentiary in nature and evidence presented in trial court was
       incomplete). Therefore, the public-interest exception is not satisfied.

¶ 14                                     CONCLUSION
¶ 15       In the absence of a continuing legal controversy and finding no reason for the exception
       to the mootness doctrine to apply, we dismiss this appeal.

¶ 16      Appeal dismissed.




                                                -5-